Rosenberry, J.
The only question presented is: Is the item in question a publication of a judicial proceeding within the meaning of sec. 4256a, Stats. ?
“Section 4256a. The proprietor, publisher, editor, writer or reporter upon any newspaper published in this state shall not be liable in any civil action for libel for the publication in such newspaper of a true and fair report of any judicial, leg*427islative or other public official proceeding authorized by law or of any public statement, speeph, argument or debate in the course of such proceeding.”
It is claimed by appellant that it is not, for the reason that the judgment pronounced by the justice of the peace was void for want of jurisdiction, there having been no complaint filed as required by law. Had such a complaint been filed it is clear that the justice would have bad jurisdiction, and it is not claimed that the judgment pronounced by him is not just and correct.
We are of the opinion that the item in question was a true and fair report of a judicial proceeding, and that defendant is -entitled to the protection of sec. 4256a. It cannot be that the legislature intended to exempt such reports only when the judicial officer proceeds regularly in the manner prescribed by law, thereby placing upon the reporter the burden of determining at bis peril whether or not a particular proceeding is regular and that the judicial officer pronouncing the judgment has jurisdiction to do so.
By the Court. — Judgment affirmed.